DETAILED ACTION
This non-final Office action is in response to the claims filed on October 28, 2020.
Status of claims: claims 1-11 are hereby examined below.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2020 was considered by the examiner.

Drawings
The drawings are objected to because: “tilting mechanism” recited in claim 2 isn’t illustrated in the figures.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: “form a” recited in line 2 should be replaced with “form.”  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 1 (last paragraph) – “varying height of said multifunctional window” is unclear. What exactly constitutes a “varying height?”
Claim 4, line 2 – “snapped onto” is unclear.  Is a snapping sound required? 
Further, claims dependent upon a rejected claim are rejected for at least being dependent upon a rejected claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-11 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 10851580. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10851580 claims a multifunctional window comprising: a frame profile member adapted for mounting in a wall opening; an opening sash arrangement connected to the frame profile member with hinges in order to allow relative rotation about a vertical axis; said sash arrangement including a sash frame, an insert guide profile arrangement located along each of two opposing vertical sides of the sash frame, and a window comprising a pair of superimposing lower and upper window sashes located within the sash frame and between the insert guide profile arrangements; each vertically extending side of said lower and upper sashes including a pair of laterally extending shafts, said shafts of said upper window sash being introduced within holes of the insert guide profile arrangements on each of the two opposing vertical sides for stationary mounting of said upper window sash, said shafts of said lower window sash each having a roller wheel that is adapted to move within a predetermined channel provided by each of the insert guide profile arrangements; the insert guide profile arrangements each including a diverter insert guide member with an inclined groove, a first portion of an insert guide profile member with a vertically extending groove, a diverter insert guide member with a horizontally extending groove located medially of the sash arrangement, and a second portion of the insert guide profile member with a vertically extending groove, said predetermined channel adapted to provide a rolling path of said roller wheels of said lower window sash comprises the grooves of the diverter insert guide member, the first portion of the insert guide profile member, the diverter insert guide member, and the second portion of the insert guide profile member; wherein said lower window sash is configured to be diverted and lifted upwardly with the roller wheels thereof moving within said predetermined channel so as to alternately raise said lower window sash to an opened position superimposing said stationary upper sash and a closure position of alignment with said stationary upper sash; and wherein the same said diverter insert guide members are employed irrespectively of a varying height of said multifunctional window, accommodation of such varying heights being achieved through cutting appropriate lengths of said first and said second portions of said insert guide profile member, as recited in claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over US 6421960 to Manzella in view of US 3694959 to Gartner in view of US 1228036 to Lunken.
Manzella discloses a multifunctional window comprising: 
a frame profile member 1 adapted for mounting in a wall opening; 
an opening sash arrangement 2 connected to the frame profile member with hinges in order to allow relative rotation about a vertical axis, wherein the sash arrangement includes a sash frame. (see Fig. 2)
Manzella fails to disclose the opening sash arrangement including an insert guide profile arrangement and a pair of lower and upper window sashes.
Gartner teaches of said sash arrangement including an insert guide profile arrangement 6 (see FIG. 1) located along each of two opposing vertical sides of the sash frame, and a window comprising a pair of superimposing lower 2 and upper 1 window sashes located within the sash frame and between the insert guide profile arrangements; 
each vertically extending side of said lower sash including a pair of laterally extending shafts 49(see FIGS. 1 and 4), said shafts of said lower window sash each having a roller wheel 18 that is adapted to move within a predetermined channel provided by each of the insert guide profile arrangements; 
the insert guide profile arrangements each including a diverter insert guide member with an inclined groove 52, (see FIG. 1) a first portion of an insert guide profile member with a vertically extending groove, a diverter insert guide member with a horizontally extending groove 51 located medially of the sash arrangement, and a second portion of the insert guide profile member with a vertically extending groove, said predetermined channel adapted to provide a rolling path of said roller wheels of said lower window sash comprises the grooves of the diverter insert guide member, the first portion of the insert guide profile member, the diverter insert guide member, and the second portion of the insert guide profile member; 
wherein said lower window sash is configured to be diverted and lifted upwardly with the roller wheels thereof moving within said predetermined channel so as to alternately raise said lower window sash to an opened position superimposing said stationary upper sash and a closure position of alignment with said stationary upper sash; and 
wherein the same said diverter insert guide members are employed irrespectively of a varying height of said multifunctional window, accommodation of such varying heights being achieved through cutting appropriate lengths of said first and said second portions of said insert guide profile member.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to swap the opening sash arrangement of Manzella with the sash arrangement, including the insert guide profile arrangement, of Gartner in order to allow for partial vertical opening of the sash arrangement as well as for aesthetic reasons.
Manzella, as applied above, fails to disclose each vertically extending side of said upper sash includes a pair of laterally extending shafts, said shafts of said upper window sash being introduced within holes of the insert guide profile arrangements on each of the two opposing vertical sides for stationary mounting of said upper window sash.
Lunken teaches of a similar window, wherein an upper sash includes laterally extending shafts extending from the vertically extending sides of the sash and being introduced within holes of two opposing sides of the window frame for stationary mounting of said upper window sash.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include on each vertically extending side of the Manzella upper sash a pair of laterally extending shafts and corresponding holes in the Manzella insert guide profile arrangements, as taught by Lunken, in order to further secure the upper sash in a stationary position; thus preventing accidental sliding of the upper sash as well as preventing passage of unwanted elements through the multifunctional window. (claim 1)
Manzella, as applied above, further discloses a tilting mechanism located between the frame profile member and the opening sash arrangement (claim 2) and wherein the shafts of the upper sash are laterally displaceable to allow removal of said upper sash. (claim 3)

Claim 4 is, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Manzella in view of Gartner in view of Lunken, as applied above, in further view of US 2317312 to Swanson.
Manzella fails to disclose a seal provided on a profiled member of the upper sash.
Swanson teaches of a seal 25 provided on a profile member that is snapped onto a bottom side of a first sash along a plane of abutment with a second sash when aligned with the first sash to seal the first sash to the second sash in the closure position.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a seal on the bottom side of the Manzella sash, as taught by Swanson, in order to further seal the two sashes when in the closure position.

Claim 7 is, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Manzella in view of Gartner in view of Lunken, as applied above, in further view of US 8011413 to Poppema.
Manzella, as applied above, fails to disclose an anti-insect sheet frame profile.
Poppema teaches (see FIGS. 1 and 2) of an anti-insect sheet frame profile connected at a side of the frame profile member, a rolling anti-insect sheet 9 located in the anti-insect sheet frame profile, a connection profile member 43 located at a bottom of the anti-insect sheet, and catch elements located at a bottom region on both sides of the frame profile member on which the connection profile member is engagable.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include an anti-insect sheet frame profile with Manzella, as taught by Poppema, in order to prevent insects from passing through the window while the window sashes are in the open position.

Claims 8 and 9 are, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Manzella in view of Gartner in view of Lunken, as applied above, in further view of US 4924930 to Drennan.
Manzella, as applied above, discloses wherein the upper window sash and the lower window sash comprise frames formed from a two identical window sash profile members connected by metal parts. Manzella fails to disclose that the sash profile members are connected by plastic thermal break parts.
Drennan teaches of upper and lower sashes connected by plastic thermal break parts. (see at least FIG. 3)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to form the Manzella sashes out of the material used with the Drennan sashes in order to prevent thermal energy from flowing between the inside and outside of the window. (claim 8)
Manzella, as applied above, further discloses wherein the window sash profile members include C-shaped channels, and ends of the plastic thermal break parts are engaged in opposing ones of the C-shaped channels on the two identical window sash profile members arranged facing one another. (claim 9)

Claim 10 is, as best understood by the examiner, rejected under 35 U.S.C. 103 as being unpatentable over Manzella in view of Gartner in view of Lunken, as applied above, in view of US 20190178008 to DeBoer et al. (hereinafter “DeBoer”).
Manzella, as applied above, fails to disclose a locking device configured to automatically lock the lower sash with the upper sash in the closure position.
DeBoer teaches of a locking device configured to automatically lock a sash with another element in the closure position.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to include a locking device on the lower and upper sashes of Manzella, as taught by DeBoer, in order to facilitate maintain the window in the closure position.

Allowable Subject Matter
Claims 5, 6, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome any 35 USC 112 rejections as well as rewritten in independent form including all of the limitations of the base claim and any intervening claims. However, note the double patenting rejection above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCUS MENEZES whose telephone number is (571)272-5225.  The examiner can normally be reached on M - F 7:30 -4 PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Daniel Cahn can be reached on 571-270-5616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Marcus Menezes/
Primary Examiner, Art Unit 3634